           Case 1:18-cr-10075-RGS Document 60 Filed 10/16/19 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                           )
                                                    )
                  v.                                )        Criminal No. 18-CR-10075-RGS-1
                                                    )
                                                    )
 STEPHEN LESTER GRISWOLD                            )

                    DEFENDANT’S EMERGENCY MOTION FOR CONDITIONAL
                   RELEASE TO PERMIT HIM TO ATTEND FUNERAL SERVICES

        Defendant Stephen Griswold, by his counsel, respectfully moves this Court to allow him a

temporary, conditional release from custody in order to permit him to pay his last respects to his late father.

        Mr. Griswold’s father, Clifford S. Griswold, died Monday, October 7, 2019 in Arizona. Funeral

services will be held tomorrow, Thursday, October 17, 2019 at the Charles F. Oteri and Son - Franklin

Funeral Home, 33 Cottage Street, Franklin, MA 02038, 508-528-0011. http://www.franklinfuneral.com.

As described in the attached obituary, visiting hours will be between 4-7pm with a service to follow at 7-

8pm. Mr. Griswold’s mother, Lisa Griswold, proposes to personally pick up Mr. Griswold earlier in the day

and return him to custody at or before 9:30pm at night, and that she would be his custodian throughout the

conditional release period. Accordingly, defendant asks for an order of temporary release, effective

tomorrow at noon through to 9:30pm, whereupon he will return to custody.

                                                   Respectfully Submitted,
                                                   STEPHEN LESTER GRISWOLD
                                                   By his attorney,

                                                   /s/ Charles P. McGinty
                                                   Charles P. McGinty
                                                   B.B.O. #333480
                                                   Federal Defender Office
                                                   51 Sleeper Street, 5th Floor
                                                   Boston, MA 02210
                                                   Tel: 617-223-8061


                                       CERTIFICATE OF SERVICE

         I hereby certify that this document, filed through the ECF system, will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF) on October 16, 2019.

                                                   /s/ Charles P. McGinty
                                                   Charles P. McGinty
